[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
We find the hearing officer's decision to be unclear as to whether it forecloses future benefits related to the existing work-injury claim. Consequently, we vacate the judgment of the trial court dismissing the appeal and remand the case to the trial court with instructions to remand the case to the Industrial Commission for clarification of its findings pursuant to this court's decision in Daniels v. Bethesda Hosp., Inc.
(1997), 121 Ohio App.3d 272, 699 N.E.2d 964.
Therefore, the judgment of the trial court is reversed, and the cause is remanded for further proceedings in accordance with law.
Further, a certified copy of this Judg-ment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Hildebrandt and Winkler, JJ.